Citation Nr: 0427003	
Decision Date: 09/28/04    Archive Date: 10/06/04

DOCKET NO.  97-07 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for residuals of a 
chest contusion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from March 1979 to March 
1987.

This matter originally came before the Board of Veterans' 
Appeals (the Board) on appeal from an October 1996 rating 
decision of the Department of Veterans Affairs (VA) Los 
Angeles, California, Regional Office (RO).  The Board 
remanded the issue of service connection for a low back 
disability to the RO for further development in May 1998.

In May 1998, the Board also issued a decision denying the 
veteran's attempt to reopen a previously denied claim of 
service connection for residuals of a chest contusion, and he 
subsequently appealed to the United States Court of Appeals 
of Veterans Claims (formerly known as the U.S. Court of 
Veterans Appeals) (hereinafter "Court").  The Court granted a 
Joint Motion for Remand in December 1998, and remanded the 
case to the Board for reconsideration based on the recent 
decision of the United States Federal Circuit Court in Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

Subsequently, in an October 2000 decision, the Board reopened 
the claim for service connection for residuals of a chest 
contusion and denied it on the merits.  The Board's decision 
also denied the veteran's claim for service connection for a 
back disability.

The veteran again appealed to the Court.  The Secretary 
submitted an unopposed Motion for Remand in March 2001, and 
in April 2001, the Court granted the motion and vacated that 
part of the Board's October 2000 decision that denied the 
veteran's claims for service connection for residuals of a 
chest contusion and a low back disability.

In a May 2002 decision, the Board again denied the veteran's 
claims for service connection.  The veteran again appealed to 
the Court.  In March 2003, the Court vacated the Board's May 
2002 decision and remanded the case for reconsideration 
consistent with the Joint Motion for Remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Joint Motion noted that a significant change in the law 
occurred during the pendency of this appeal when, on November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
(West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).  This law eliminated the concept of a well- 
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003).  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary). VA also has a duty 
to assist the appellant in obtaining evidence necessary to 
substantiate the claim. 38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2003).

The Joint Motion stated that the veteran had not been 
notified of the evidence he needed to supply and what VA 
would do in order to assist him with his claims under 
Quartuccio, supra., a Court decision issued subsequent to the 
Board's May 2002 decision in this case.

Additionally, the veteran submitted private medical evidence 
to the Board in June 2003.  This evidence was not accompanied 
by a waiver of RO consideration.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
Specifically, the RO should:
 
(a) Notify the veteran of the information 
and evidence necessary to substantiate 
his claims for service connection for a 
low back disability and residuals of 
chest contusion.  

(b) Notify the veteran of the information 
and evidence he is responsible for 
providing;  

(c) Notify the veteran of the information 
and evidence VA will attempt to obtain, 
e.g., that VA will make reasonable 
efforts to obtain relevant records not in 
the custody of a Federal department or 
agency and will make as many requests as 
are necessary to obtain relevant records 
from a Federal department or agency; and 

(d) Request that the veteran provide any 
evidence in his possession that pertains 
to his claims.  

2.  Following the above, the RO should 
review the veteran's claims, with 
consideration of the evidence submitted 
by the veteran in June 2003.  If a 
benefit sought on appeal remains denied, 
a supplemental statement of the case 
should be furnished to the veteran and 
his representative, and they should be 
afforded the appropriate period of time 
to respond.  Thereafter, the case should 
be returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




